SUPERIOR COURT
                                           OF THE
                               STATE OF DELAWARE
PAUL R. WALLACE                                                           LEONARD L. WILLIAMS JUSTICE CENTER
     JUDGE                                                                    500 N. KING STREET, SUITE 10400
                                                                               WILMINGTON, DELAWARE 19801
                                                                                      (302) 255-0660




                               Submitted: August 12, 2022
                               Decided: September 9, 2022

    Mr. Patrick A. Henry                            Todd E. Conner, Esquire
    SBI# 312302                                     Chief Deputy
    James T. Vaughn Correctional Center             Dawn M. Williams, Esquire
    1181 Paddock Road                               Assistant Public Defender
    Smyrna, DE 19977                                Office of Defense Services
                                                    Carvel State Office Building
    David Hume, IV                                  820 North French Street, Third Floor
    Chief Prosecutor – Sussex County                Wilmington, Delaware 19801
    Department of Justice
    13 The Circle
    Georgetown Delaware 19947

            RE:   State v. Patrick A. Henry
                  I.D. Nos. 0609021733, 0610025087 & 0506024010

Dear Mr. Henry and Counsel:

       The Court has reviewed Mr. Henry’s filing docketed August 12, 2022,
through which he requests, pro se, a certificate of eligibility to seek review of his
sentence under Title 11, Section 4214(f) and the Court’s order that the Office of
Defense Services (ODS) further assist him in his efforts to obtain relief under
4214(f).1 In short, he suggests that the Court should grant him a certificate of
eligibility because he believes: (1) he meets the eligibility requirements for such;
and (2) that some defect in his convictions or sentence must be cured via
application of 4214(f).2
1
   D.I. 96. Unless otherwise specified, the Court will hereinafter refer only to the docket entry
numbers from Case ID No. 0609021733.
2
      Id.
State v. Patrick A. Henry
I.D. Nos. 0609021733, 0610025087 & 0506024010
September 9, 2022
Page 2 of 5

       The legislation enacting Section 4214(f) called for this Court to establish
procedural rules to govern the filing of and proceedings on certain sentence
modification petitions. The Court has adopted Special Rule of Procedure
2017-1 for that purpose. That rule provides that pro se applications will not be
considered unless the Court expressly grants a petitioner permission to proceed
pro se. The Court has not granted Mr. Henry such permission, but it appears his
latest filing is in response to ODS’s advice that it cannot file a request for a
certificate of eligibility on his behalf.

      For the sake of completeness, the Court has reviewed: Mr. Henry’s
request; the record in his case; and, the applicable law and Court rules. Those
materials were examined to see if he might arguably satisfy the exacting threshold
requirements for § 4214(f) eligibility3 thus warranting any further ODS
involvement. Mr. Henry does not.

      In this case, Mr. Henry is serving habitual criminal sentences for two drug
charges—a count of trafficking in cocaine and a count of possession with intent
to deliver cocaine—along with multiple non-habitual sentences for other
offenses. All of the counts from which those sentences derive were contained in
two separate indictments, tried before separate juries, and resulted from separate
verdicts in March 2007.4

       At sentencing, the Court granted the State’s habitual criminal motion5 and
applied Mr. Henry’s § 4214(a) habitual status to only his trafficking and one of
his possession with intent to deliver sentences.6 Mr. Henry’s § 4214(a) habitual
status was not applied to any of the other sentences he received that day.7



3
   See State v. Lewis, 2018 WL 4151282, at *1-2 (Del. Super. Ct. Aug. 28, 2018), aff’d, 2019
WL 2157519 (Del. May 16, 2019) (describing the requirements that must be met before the
Court will issue a certificate of eligibility to seek relief via 11 Del. C. § 4214(f)).
4
    See D.I. 26—Case ID No. 0609021733; D.I. 27—Case ID No. 0610025087.
5
   Habitual Criminal Petition, State v. Patrick A. Henry, ID Nos. 0609021733 and
0610025087 (Del. Super. Ct. May 11, 2007) (D.I. 32).
6
    D.I. 33.
7
   Sentencing Order, State v. Patrick A. Henry, ID Nos. 0609021733 and 0610025087 (Del.
Super. Ct. May 11, 2007) (D.I. 34).
State v. Patrick A. Henry
I.D. Nos. 0609021733, 0610025087 & 0506024010
September 9, 2022
Page 3 of 5

      More specifically the individual components of Mr. Henry’s cumulative
sentence that was handed down on May 11, 2007, are:

       - Trafficking in Cocaine (IS06-10-0048)—12 years at supervision
         Level V (to be served under the then-extant provisions of 11 Del.
         C. § 4214(a));
       - Possession with Intent to Deliver Cocaine (IS06-10-0049)—
         12 years at supervision Level V (to be served under the then-
         extant provisions of 11 Del. C. § 4214(a));
       - Possession with Intent to Deliver Cocaine (IS06-11-0122)—
         10 years at supervision Level V, suspended after serving 3 years
         at Level V, for 18 months at Level III;
       - Possession of a Drug Paraphernalia (IS06-10-0050)—1 year at
         supervision Level V suspended in whole for 1 year at Level III;
       - Possession of a Drug Paraphernalia (IS06-10-0051)—1 year at
         supervision Level V suspended in whole for 1 year at Level III;
       - Possession of a Drug Paraphernalia (IS06-10-0052)—1 year at
         supervision Level V suspended in whole for 1 year at Level III;
       - Possession of a Drug Paraphernalia (IS06-10-0053)—1 year at
         supervision Level V suspended in whole for 1 year at Level III; and
       - Possession of a Drug Paraphernalia (IS06-11-0123)—1 year at
         supervision Level V suspended in whole for 1 year at Level III;8

      To be eligible for sentencing relief under § 4214(f), an inmate serving a
sentence (or sentences) imposed under the pre-2016 Habitual Criminal Act must
meet both a type-of-sentence and the time-served requirement.9
      Mr. Henry does not meet the type-of-sentence requirement because each

8
    Id. Mr. Henry was also sentenced for a VOP count arising from a prior conviction for
Possession with Intent to Deliver Ecstasy. That disposition (and its sentence) is
inconsequential here. See Corrected VOP Sentencing Order, State v. Patrick A. Henry, ID No.
0506024010 (Del. Super. Ct. May 16, 2007) (imposing additional imprisonment suspended
upon serving one year and completion of a drug treatment program and diminishing levels of
supervision and treatment).
9
    State v. Harris, 2022 WL 472518, at *1 (Del. Super. Ct. Feb. 14, 2022).
State v. Patrick A. Henry
I.D. Nos. 0609021733, 0610025087 & 0506024010
September 9, 2022
Page 4 of 5

12-year incarcerative term for trafficking (IS06-10-0048) and possession with
intent to deliver (IS06-10-0049) was imposed as a matter of the sentencing
judge’s discretion.

       When Mr. Henry was sentenced for those drug crimes as a habitual
criminal, then-extant § 4214(a) provided that he could receive a sentence of up
to life imprisonment. He was not, however, subject to any minimum sentence
under those terms of the Habitual Criminal Act because the trafficking and
possession with intent to deliver offenses were Title 16 crimes as opposed to Title
11 felonies.10 Now, under the applicable terms of Title 16, there was a two-year
term that had to be imposed on anyone convicted of Mr. Henry’s trafficking
offense11 and a three-year term that had to be imposed for his possession with
intent to deliver offense.12 So, for his trafficking in cocaine count (IS06-10-
0048), Mr. Henry faced a sentence ranging anywhere from two years to life
imprisonment; for his possession with intent to deliver count (IS06-10-0049), Mr.
Henry faced a range of three years to life imprisonment. Because the sentencing
judge exercised his discretion under § 4214(a) to sentence Mr. Henry to 12 years
of imprisonment for each, he did not receive “a minimum sentence of not less
than the statutory maximum penalty for a violent felony.”13 Consequently, Mr.
Henry does not meet § 4214(f)’s type-of-sentence eligibility requirement on
either of those crimes.14
10
    See DEL. CODE ANN. tit. 11, § 4214(a) (2006) (“[A]ny person sentenced pursuant to this
subsection shall receive a minimum sentence which shall not be less than the statutory
maximum penalty provided elsewhere in this Title for the fourth or subsequent felony which
forms the basis of the State’s petition to have the person declared to be an habitual criminal
except that this minimum provision shall apply only when the fourth or subsequent felony is a
Title 11 violent felony, as defined in § 4201(c) of this title.”).
11
    DEL. CODE ANN. tit. 16, § 4753A(a)(2)(a) (2006) (classifying trafficking in cocaine of an
amount more than 10 grams as a class B felony); DEL. CODE ANN. tit. 11, § 4205(b) (2006) (a
class B felony is subject to a minimum term of two years imprisonment and a maximum term
of 25 years).
12
    DEL. CODE ANN. tit. 16, § 4763(2)(a) (2006) (providing for a minimum term of three years
for one convicted of possession with intent to deliver who has previously been convicted of a
qualifying drug offense).
13
     DEL. CODE ANN. tit. 11, § 4214(f) (2022).
14
    See Clark v. State, 2018 WL 1956298, at *3 (Del. Apr. 24, 2018) (“a minimum sentence
of not less than the statutory maximum penalty for a violent felony” means the inmate must
have received the minimum sentence a judge was constrained to impose under the pre-2016
version of the Habitual Criminal Act; any other term imposed under that provision as a matter
State v. Patrick A. Henry
I.D. Nos. 0609021733, 0610025087 & 0506024010
September 9, 2022
Page 5 of 5

       One final note—to the extent Mr. Henry claims that there is some legal
defect with either of his convictions or sentences, vacatur of a conviction or
correction of some illegality of a sentence is not relief cognizable under
11 Del. C. § 4214(f).15 Indeed, just as with any other like sentence reduction
mechanism, an application for § 4214(f) review presupposes a valid conviction
and sentence.16 It is, at bottom, a truly unique vehicle for those in a very small
universe—i.e., only those inmates that received the minimum sentence a judge
was constrained to impose under the prior version of the Habitual Criminal Act—
to have their habitual sentences reviewed and the Court decide if a form of wholly
discretionary relief is appropriate.

       Mr. Henry’s request for a certificate of eligibility under Del. Super. Ct.
Spec. R. 2017-1(c) is DENIED, with prejudice. He is manifestly ineligible for
relief under 11 Del. C. § 4214(f) and the Court need not appoint him counsel to
pursue a futile application for relief.17

       IT IS SO ORDERED.



                                                     Paul R. Wallace, Judge

cc:    Honorable Craig A. Karsnitz
       Criminal Prothonotary, Sussex County




of the judge’s own sentencing discretion is ineligible for modification under § 4214(f));
Durham v. State, 2018 WL 2069057, at *1 (Del. May 2, 2018) (same); State v. Williams, 2018
WL 2938313, at *2 (Del. Super. Ct. June 8, 2018) (same); State v. Alley, 2018 WL 5013526
(Del. Super. Ct. Oct. 16, 2018) (same).
15
    See Del. Super. Ct. Spec. R. 2017-1(a)(2) (describing the exclusiveness of the remedy and
providing that a petition under the rule “shall be limited to a request for modification of a
sentence pursuant to 11 Del. C. § 4214(f)”).
16
    See State v. Rivera, 2014 WL 3894274, at *2 (Del. Super. Ct. Aug. 11, 2014) (citing
cases).
17
     See, e.g., Clark, supra. (this Court does not err in denying appointment of counsel when it
is clear on the record that an inmate doesn’t meet § 4214(f)’s eligibility requirements).